Citation Nr: 0904576	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  07-31 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel

INTRODUCTION

The veteran had active service in the Air Force from November 
1972 to November 1978.  He had additional periods of active 
service with the National Guard from June 1993 to August 
1993, from January 1995 to February 1995, and from December 
2003 to April 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating of April 2007 decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Boise, Idaho.

A Video Conference hearing in front of the undersigned 
Veteran's Law Judge was held in December 2008.  A transcript 
of the hearing has been associated with the claim file.
 
It is noted that the veteran had initiated an appeal on an 
April 2005 rating decision as to claims of entitlement to 
service connection for a right knee disability, rectal skin 
tags, low back injury, hearing loss, tinnitus, and a cervical 
spine disability.  
Service connection was eventually granted with respect to the 
right knee and cervical spine claims.  Moreover, in a July 
2006 statement, the veteran withdrew his appeals regarding 
the left knee, hearing loss, tinnitus, and rectal skin tags.  
Finally, although the low back claim was not withdrawn, it is 
observed that no timely appeal was perfected on that issue.  
Accordingly, only the TDIU claim remains in appellate status.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, (West 2002); 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a) (2008).

In the present case, the veteran is claiming entitlement to a 
total disability rating based on individual unemployability 
(TDIU) due to his service-connected disabilities.  With 
respect to this claim, the Board finds that additional 
development is necessary to satisfy VA's obligations under 
the VCAA, for the reasons discussed below.

VA regulations indicate that when a veteran's schedular 
rating is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
when: 1) if there is only one disability, this disability 
shall be ratable at 60 percent or more; and 2) if there are 
two or more disabilities, at least one disability shall be 
ratable at 40 percent or more, and there must be sufficient 
additional disability to bring the combined rating to 70 
percent or more.  See 38 C.F.R. § 4.16(a).

In addition to the foregoing, there must be evidence that the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  Id.  Marginal employment is not 
considered substantially gainful employment.  Id.  A total 
disability rating may also be assigned pursuant to the 
procedures set forth in 38 C.F.R. § 4.16(b) for veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
section 4.16(a).

In the present case, the veteran is service-connected for 
degenerative disc disease of the cervical spine, rated as 30 
percent disabling; left upper extremity radiculopathy 
associated with degenerative disc disease of the cervical 
spine, rated as 30 percent disabling; left index 
metacarpophalangeal joint crush injury with limited motion, 
rated as 10 percent disabling; hypertension, rated as 10 
percent disabling; scar at tip of right index finger, rated 
as 10 percent disabling; right knee strain, rated as 10 
percent disabling; impotence associated with hypertension, 
rated as 0 percent disabling; surgical scar, right anterior 
cervical spine, rated as 0 percent disabling; and, surgical 
scar, right iliac crest, rated as 0 percent disabling.  

Based on the above, the veteran does not meet the percentage 
thresholds under 38 C.F.R. § 4.16(a).  Nevertheless, the 
evidence of record raises the possibility that he is unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities. 

The Board notes that it may not reject a TDIU claim without 
producing evidence, as distinguished from mere conjecture, 
that the veteran's disability does not prevent him from 
performing work that would produce sufficient income to be 
other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  
In Friscia, the United States Court of Appeals for Veterans 
Claims (Court) specifically stated that VA has a duty to 
supplement the record by obtaining an examination which 
includes an opinion on what effect the appellant's service-
connected disability has on his ability to work.  Friscia, at 
297, citing 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. §§ 
3.103(a), 3.326, 3.327, 4.16(a) (2004); Beaty, 6 Vet. App. at 
538; and Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The Board notes that a January 2007 lay statement from a 
prospective employer indicates that the veteran had applied 
for employment at Thomas Motors Inc, but had been denied 
employment due to his neck disability.  A VA examination 
report of February 2007 notes that the veteran reported he 
had been unemployed since 2003.  The examiner noted that the 
question of unemployability had not been raised by the RO.  
An opinion as to employability was not provided.  At the 
video conference hearing of December 2008, the veteran 
testified that he could no longer work due to his service 
connected disabilities, specifically his neck disability.  He 
stated that his line of work required him to be move around 
and he could no longer bend his neck or look up and this had 
prevented him from finding work.  Finally, a May 2008 letter 
from the veteran's wife notes that the veteran no longer can 
lift his arm.  She added that he frequently drops things and 
can not turn his neck or look up or down.  This had prevented 
him form securing employment.  

The above evidence raises a reasonable probability that the 
veteran is unable to secure and follow a substantially 
gainful occupation due o his service connected disabilities.  
The Board finds that the veteran should be afforded an 
appropriate VA examination to determine whether he is unable 
to secure or maintain gainful employment as a result of his 
service-connected disabilities.  See Friscia, supra.

Accordingly, the case is REMANDED for the following action:

1.  An appropriate VA examination 
should be scheduled to determine the 
effect of the veteran's service-
connected compensable disabilities on 
his employability.  The examiner should 
offer an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that the 
veteran is unable to secure or maintain 
substantially gainful employment as a 
result of his service connected 
disabilities.  The examination report 
must include a complete rationale for 
all opinions and conclusions expressed. 

2.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Statement of 
the Case.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished 
an appropriate supplemental statement of 
the case and be provided an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration, as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

